Citation Nr: 1133263	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-44 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an undiagnosed illness, manifested by chronic pain and fatigue, and fibromyalgia due to service in the Southwest Asia theater of operations during the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1969 to June 1969 and February 1991 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Board remanded the issue for further development in November 2008 and again in January 2011, to include verification of the Veteran's service in the Southwest Asia theater of operations, a VA examination, and to schedule the Veteran for a hearing before the Board.  That development has been completed.  With regards to the hearing before the Board, the Veteran was scheduled for a hearing in May 2011, but withdrew his hearing request in writing prior to the date of the hearing.  Therefore, the Board notes substantial compliance with the Board's prior remand orders.  The case is now ready for appellate review.  Stegall v West, 98 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence of record, taken as a whole, is sufficient to establish that the Veteran had military service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran has chronic pain and fatigue that is of unknown etiology.  

3.  The Veteran has a current diagnosis of fibromyalgia.

4.  The evidence does not reflect an intercurrent cause not of in-service origin.



CONCLUSION OF LAW

The criteria for service connection for an undiagnosed illness, manifested by chronic pain and fatigue, and fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With regard to the duties to notify and assist a claimant, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case as the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that a RO letter in February 2007 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 

Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his chronic pain and chronic fatigue meet the criteria for an undiagnosed illness under 38 C.F.R. § 3.317.  Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

Manifestations of an undiagnosed illness include, but are not limited to, fatigue, skin lesions, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation availability has recently been expanded to include "medically unexplained chronic multisymptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, as well as any diagnosed illness that the Secretary determines by regulation to be service-connected.  See Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 (2001).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

For purposes of this regulation, signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuro-psychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper and lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non- medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Compensation may be paid under 38 C.F.R. § 3.317 for disability that cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8-98.

The Veteran's service records show that he served overseas in 1991 as part of the Rhode Island Air National Guard.  A March 2010 letter from the Transition Assistance Advisor of the Rhode Island National Guard noted no records from that time period.  The advisor however requested information from service members who flew aircraft during that time.  They noted service involving numerous airfields, including airfields in Saudi Arabia, Kuwait, and Iraq.  The Veteran has also submitted lay statements that he served in Turkey and flew over the airspace of Iraq, Kuwait, the Red Sea, Saudi Arabia, Yemen, and the Gulf of Aden.  He had two months and two days of foreign service and was awarded the Southwest Asia Service Medal.  The Board acknowledges the lack of personnel or military records showing the Veteran was physically present in the required areas; however, the Board believes a reasonable conclusion to be drawn is that the evidence is in relative equipoise as to whether the Veteran is a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317(d).  As such, all doubt is to be resolved in the Veteran's favor and the Board finds that the Veteran had military service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

The Veteran's VA treatment records show consistent complaints of pain, headaches, and fatigue.  The Veteran has undergone extensive testing to rule out any possible known diagnoses.  At different times the Veteran has been diagnosed with chronic pain syndrome, chronic fatigue syndrome, and fibromyalgia.  In September 2000, a record showed multiple chronic symptoms without pathology.  A July 2002 record reflects a negative sleep study.  In May 2003, studies determined the chronic pain and fatigue was not neurogenic.  A July 2003 record showed chronic pain and fatigue of an undetermined etiology.  A March 2010 examination revealed muscle tenderness consistent with tender point pattern.  

The Veteran was afforded three VA examinations in relation to his claim.  In January 2003, a VA examiner noted a constellation of symptoms, which included chronic fatigue, memory impairment, and diffuse musculoskeletal pain of unknown etiology.  The examiner noted a tentative diagnosis of chronic fatigue, but stated that the Veteran did not meet all the criteria for that condition.  

In June 2010, a VA examiner noted widespread muscle tenderness over neck, shoulder, chest, hips, and knees, consistent with specified tender point pattern.  The examiner noted the extensive testing per the Veteran's medical records, which were all negative for etiology.  The examiner noted that the Veteran met the criteria of new onset of debilitating fatigue that is severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity for a period of six months.  The examiner also noted that other clinical conditions that may produce similar symptoms had been excluded by thorough evaluation based on history, physical examination, and appropriate laboratory tests.  The examiner noted that the Veteran had a constellation of symptoms suggestive of chronic fatigue-like syndrome, but that he did not meet the criteria for chronic fatigue syndrome for VA purposes.  The examiner did note that the Veteran had a diagnosis of fibromyalgia by his primary care physician, which was consistent with his presentation.  The examiner also noted myalgias of unknown etiology.  

Finally, the Veteran was afforded a psychiatric examination in July 2010 to determine if the Veteran's complaints were psychiatric in nature.  The examiner determined that the symptoms of chronic fatigue, memory impairment, and diffuse musculoskeletal pain, although chronic, were not symptoms of a mental disorder.  

Given the competent and credible evidence of an undiagnosed illness manifested by chronic pain and fatigue, as well as the current diagnosis of fibromyalgia, the absence of evidence of an intercurrent cause, and the evidence of service in the Southwest Asia theater of operations during the Persian Gulf War, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for an undiagnosed illness, manifested by chronic pain and fatigue, and fibromyalgia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an undiagnosed illness, manifested by chronic pain and fatigue, and fibromyalgia, due to service in the Southwest Asia theater of operations during the Persian Gulf War is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


